Name: Commission Regulation (EC) NoÃ 874/2007 of 24 July 2007 setting the final amount of aid for dried fodder for the 2006/07 marketing year
 Type: Regulation
 Subject Matter: economic policy;  agricultural activity;  marketing;  industrial structures and policy;  foodstuff
 Date Published: nan

 25.7.2007 EN Official Journal of the European Union L 193/5 COMMISSION REGULATION (EC) No 874/2007 of 24 July 2007 setting the final amount of aid for dried fodder for the 2006/07 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1786/2003 of 29 September 2003 on the common organisation of the market in dried fodder (1), and in particular Article 20 thereof, Whereas: (1) Article 4(2) of Regulation (EC) No 1786/2003 sets the amount of aid to be paid to processors for dried fodder up to the maximum guaranteed quantity laid down in Article 5(1) of that Regulation. (2) In accordance with the first subparagraph of Article 33(1) of Commission Regulation (EC) No 382/2005 of 7 March 2005 laying down detailed rules for the application of Council Regulation (EC) No 1786/2003 on the common organisation of the market in dried fodder (2), the Member States have notified the Commission of the quantities of dried fodder in respect of which aid applications have been lodged for the 2006/07 marketing year. That information indicates that the maximum guaranteed quantity for dried fodder has not been exceeded. (3) Therefore, in accordance with Article 4(2) of Regulation (EC) No 1786/2003, the amount of the aid for dried fodder is EUR 33 per tonne. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The final amount of the aid for dried fodder for the 2006/07 marketing year shall be EUR 33 per tonne. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 114. Regulation as last amended by Regulation (EC) No 456/2006 (OJ L 82, 21.3.2006, p. 1). (2) OJ L 61, 8.3.2005, p. 4. Regulation as last amended by Regulation (EC) No 116/2007 (OJ L 35, 8.2.2007, p. 7).